Citation Nr: 0731530	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
and depression. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to service connection for vertigo and nausea 
from an inner ear disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1963 to March 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for anxiety and depression, for 
bilateral knee disorders, and for vertigo and nausea caused 
by an inner ear disorder. 


FINDINGS OF FACT

1.  The veteran does not have a diagnosed anxiety or 
depressive disorder. 

2.  The veteran's bilateral degenerative arthritis of the 
knees first manifested not earlier than 2002 and is not 
related to any aspect of service. 

3.  The veteran does not have a diagnosed inner ear or 
imbalance disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety 
disorder and depression have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2007).  

2.  The criteria for service connection for a right knee 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

3.  The criteria for service connection for a left knee 
disorder have not been met. 38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

4.  The criteria for service connection for vertigo and 
nausea from an inner ear disorder have not been met. 
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO sent correspondence in 
April 2004 which met these requirements.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded. 

In this appeal, the veteran was provided with this notice in 
March 2006, after the date of the initial unfavorable 
decision in September 2004.  While the RO's letter was issued 
after the rating decision, the Board finds that any defect 
with respect to the timing of the notice requirement is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board notes that the Court specifically stated 
in Pelegrini that it was not requiring the voiding or 
nullification of any action or decision, only finding that 
appellants are entitled compliant notice.  Thus, the timing 
of the notice does not nullify the rating action upon which 
this appeal is based, and the Board specifically finds that 
the veteran was not prejudiced by the post-decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for anxiety and depression, 
bilateral knee disorders, and vertigo and nausea caused by an 
inner ear disorder, any issues regarding an appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

If there were any other deficiencies in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, the rating decision in 
September 2004 and the statement of the case in April 2005 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Based on the notices provided and 
the veteran's responses and contentions, it is found that he 
is reasonably expected to understand what is needed in this 
case.  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a captain in the U.S. Air Force and was 
qualified for duties as a weapons controller.  He contends 
that his psychiatric, knee, and inner ear disabilities first 
manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Anxiety Disorder and Depression

Service personnel records show that the veteran was not in 
receipt of any combat awards and that he did not serve in the 
Republic of Vietnam.  Service medical records showed that he 
had foreign service in Japan.  

Service medical records are silent for diagnosis or treatment 
of any psychiatric disorders in service.  In a February 1966 
annual physical examination, the veteran reported 
experiencing soaking sweats that he attributed to nervousness 
and aspects of his job.  He reported that the symptoms did 
not interfere with his duties.  The examiner did not comment 
on whether the symptoms had a physiological or psychiatric 
origin.  He did not diagnose any psychiatric disorder or 
order follow-up examinations.  The veteran did not report the 
symptoms in examinations in January 1967 or January 1968. 

The claims file contains records of examination and treatment 
of the veteran by a private primary care physician in July 
1996, September 1996, January 2000, September 2000, February 
2001, April 2002, May 2002, August 2002, and March 2003.  
Although the records showed that the physician conducted a 
comprehensive examination on most occasions, there is no 
mention of any psychiatric symptoms or disorders. 

In a February 2004 letter, the private primary care physician 
stated that the veteran had been a long-standing patient and 
that he had a chronic anxiety-depression disorder related to 
stress syndrome from aircraft crashes and loud noises during 
the veteran's war experiences.  He further stated that the 
veteran was markedly nervous and apprehensive when there was 
commotion and loud noise around him.  The physician's 
letterhead indicated that his practice emphasized internal 
medicine, and it is unclear whether this physician made the 
diagnosis or reported a diagnosis made by another 
unidentified examiner.  The file contains no record of 
clinical psychiatric examination or treatment for anxiety or 
depression disorders by this or any other medical provider. 

In a statement received in February 2005, the veteran stated 
that he had difficulty in functioning for several hours to 
one day after a loud noise occurred behind him.  He stated 
that on two occasions while stationed at a base in Minnesota 
an aircraft crashed in his vicinity without warning.  Since 
those events, he experienced a traumatic nervous reaction 
whenever he did not visualize the cause of a loud noise in 
advance.  In his May 2005 appeal, he stated that he had never 
discussed this reaction with anyone prior to his claim in 
March 2004.  

The Board concludes that service connection for an anxiety-
depressive disorder is not warranted because the veteran does 
not have a current diagnosis of a disabling mental disorder.  
The Board accepts the veteran's reports of his presence at 
the scene of two aircraft accidents as credible because they 
are consistent with the location and nature of his duties in 
service.  However, there is no credible medical evidence that 
his two experiences caused or contributed to any chronic 
psychiatric disorder.  As he noted in his statement, he did 
not reveal his symptoms to any medical provider prior to 
filing his claim.  Service personnel and medical records did 
not show that the veteran was restricted in his duties 
because of a nervous condition.  There was no mention of 
psychiatric symptoms in any of his private physician's 
examinations from 1996 through 2003.  Even though the veteran 
did not report symptoms of unusual nervousness to anyone, 
none of his medical providers noted any observable symptoms 
that might have been a cause for further clinical 
investigation.   

The Board is aware that if a diagnosis of a mental disorder 
does not conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DMS-IV) or is not supported by the 
findings on an examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125 (2007).   Here, the Board finds 
that the physician's statement that the veteran has an 
anxiety-depressive disorder is not a credible diagnosis.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The physician's statement in this case 
is little more than a repetition of the veteran's own 
reported symptoms, and it is not clear who, if anyone, made a 
clinical evaluation.  There is no rationale for a 
relationship between two events in service decades earlier 
and current symptoms, and there is no associated clinical 
examination.  Furthermore, it is inconsistent with many 
earlier reports by the physician that failed to identify any 
observable symptoms of a psychiatric disorder.  Finally the 
physician did not provide or recommend any follow-up 
examination or treatment, and there is no record that the 
veteran subsequently sought treatment from a mental health 
provider.  

While the veteran is competent to state that he feels anxious 
and depressed, he has not been shown to be qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  Accordingly, he is not competent to 
diagnose a psychiatric condition or to provide nexus evidence 
relating a current psychiatric disorder to incidents of 
service.  See 38 C.F.R. § 3.159(a)(1).  

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether 
there is competent evidence of a current disability.  The 
second element to be addressed is whether the evidence 
establishes that the veteran suffered an in-service event, 
injury or disease.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  As the Board found 
above that the preponderance of the evidence weighs against 
the veteran's claims for service connection, a VA examination 
is not required in this case.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

The weight of the credible evidence demonstrates that the 
veteran does not have a diagnosis of an anxiety-depressive 
disorder.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Bilateral Knee Disorders

In September 1965, the veteran sought treatment following a 
fall while playing a sport.  The examiner noted a lump on the 
right side of the patella.  It is not clear whether the left 
or right knee was the site of the injury.  The examiner noted 
that the veteran was not in pain and could place all weight 
on the knee.  An X-ray report indicated that views of the 
knee appeared to be within normal limits.  The examiner 
diagnosed a contusion and prescribed soaks.  There is no 
record of any follow-up care or subsequent injuries.  The 
veteran reported no history of knee problems on subsequent 
physical examinations in February 1966, January 1967, and 
January 1968.  

In July 1996, the veteran's primary care physician noted that 
the veteran was "an avid jogger and exerciser."  On 
examination, the physician noted no knee abnormalities.  He 
also noted no abnormalities on examination reports in January 
2000, September 2000, February 2001, April 2002, and May 
2002. 

In August 2002, another private physician noted that the 
veteran had been very active his entire life but had started 
experiencing intense knee pain in the previous two months.  
He noted that the veteran's primary care physician had 
initially treated the knee conservatively with injections and 
anti-inflammatory medication.  He noted that X-rays of the 
left knee showed a surprising amount of degenerative disease 
in the lateral joint compartment.  In September 2002, the 
veteran underwent arthroscopic debridement of the left knee 
with partial medial and lateral meniscectomies and 
chondroplasties. 

In March 2003, the veteran's primary care physician noted 
that, despite the arthroscopic procedure, the veteran's left 
knee remained stiff and sore.  He predicted that the veteran 
would likely need a knee replacement and noted that his 
current examination showed degenerative changes in the knees, 
suggesting that the condition was also present in the right 
knee.  However, the file contains no X-ray results of the 
right knee.  In a February 2004 letter, the physician stated 
that the veteran had significant musculoskeletal problems and 
degenerative disc disease that caused cervical and lumbar 
pain.  He did not comment specifically on the status of the 
veteran's knees. 

In a statement received in February 2005, the veteran 
reported that he had fallen on his knees several times while 
playing basketball at a base in Minnesota.  He subsequently 
stopped playing for the duration of his tour of duty.  
However, he reported that during a tour in Japan, he took up 
martial arts and was kicked many times in the knees.  He 
acknowledged that he never sought treatment for any injuries.  
He further stated that a left knee replacement was scheduled 
for March 2005 and a right knee procedure a year later.  

The Board concludes that service connection for bilateral 
degenerative arthritis of both knees is not warranted because 
the disorders first manifested not earlier than 2002, many 
years after service.  There is no medical evidence showing 
that the disease is related to any aspect of service.  The 
Board accepts the veteran's reports that he fell and was 
kicked during sporting events in service.  However, service 
records are silent for any symptoms or diagnoses of injury or 
the onset of degenerative arthritis.  The veteran did seek 
treatment on one occasion, and the examiner diagnosed only a 
bruise.  No chronic knee disorders or limitation of duties 
were reported by the veteran or noted by examiners on several 
physical examinations.  The veteran's private physicians 
noted that prior to 2002 the veteran was athletically active 
and made no comment suggesting any relationship between his 
degenerative arthritis and any athletic activities in service 
thirty-five years earlier.  

It is noted that the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Medical records dated in 2002 show the veteran currently has 
knee disabilities.  These post-service records are negative 
for any nexus opinion or other evidence linking the veteran's 
current disabilities to service.  Thus, overall, the post-
service medical records, indicating disorders that began 
years after service with no indication of an association to 
service, are found to provide evidence against his claim.

As noted above, VA must obtain a medical opinion of a 
possible relationship if there is competent lay or medical 
evidence that an injury was suffered in service and the 
evidence indicates that it may be associated with a current 
disability.  38 C.F.R. § 3.159 (c) (4).   Although the 
threshold for obtaining a medical opinion is low and the 
Board acknowledges that the veteran has a sincere opinion 
that the athletic events in service caused injury, the 
determination that an injury that occurred in service is 
related to a current condition requires medical training.  As 
a layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, a medical opinion is not necessary to 
decide the claim.

The weight of the credible evidence demonstrates that the 
veteran's current degenerative arthritis of both knees first 
manifested many years after service and is not related to any 
aspect of service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Inner Ear Disorder

Service medical records showed that the veteran sought 
treatment while stationed in Japan in April 1967 for a six 
month history of nausea and dizziness with rapid changes of 
position, usually when turning his head sharply to the side.  
An examiner initially noted no ear or cranial nerve deficits.  
In July 1967, an ear, nose, and throat specialist examined 
the veteran and noted his reports of episodes of nausea 
associated with swinging on swings or when flipping over 
upside down.  The veteran reported only one episode of 
dizziness, describing it as transient imbalance.  The veteran 
denied any hearing loss, tinnitus, ear infections or head 
injuries.  The specialist could not elicit nystagmus with 
various positions of the head or body.  X-rays and caloric 
testing showed no abnormalities and a hearing acuity test 
showed only mild conductive loss.  The examiner stated that 
there was no evidence of organ disease and recommended a 
neurological examination if the symptoms persisted.  There is 
no record of any further complaint or treatment.  

In a January 1968 discharge physical examination, the veteran 
denied frequent dizziness or fainting spells or any ear 
trouble.  The examiner noted no ear abnormalities or 
imbalance problems.  

None of the post-service medical examination reports from 
1996 to 2003 that were discussed in the previous sections 
showed any symptoms or complaints of vertigo or nausea.  No 
ear abnormalities were noted on several examinations.  In a 
February 2004 letter, the veteran's primary care physician 
stated that the veteran has chronic vertigo and "recurring 
inner ear" (sic) caused by allergy and fungal infections 
that were first diagnosed at a hospital at an Air Force Base 
in Tokyo in the 1960s.  

In a February 2005 statement, the veteran reported that while 
stationed in Japan he made several trips into the jungle in 
Thailand.  He stated that he experienced vertigo and nausea 
after returning to his base.  He stated that military 
physicians told him that he had contracted a jungle fungus 
that affected his inner ear.  He did not mention whether he 
received any treatment.  He further stated that he continued 
to experience recurrent episodes of vertigo and nausea.  

The Board concludes that service connection for vertigo and 
nausea caused by an inner ear disorder is not warranted 
because the veteran does not have a diagnosed inner ear 
disorder.  The Board first finds that the veteran's report of 
a diagnosed inner ear disorder in service is not credible 
because it is in conflict with service medical records that 
showed complaint of occasional imbalance while turning and 
swinging.  There were no complaints or diagnoses related to 
jungle fungus.  In fact, no such abnormalities were noted by 
a specialist, and none were reported by the veteran or noted 
by an examiner at the time of discharge. 

The Board also concludes that the private physician's 
statement in February 2004 is not credible medical evidence.  
The statement is in conflict with his own previous 
examination records that noted no inner ear or imbalance 
disorders and was based on an inaccurate history provided by 
the veteran.  Furthermore, there is no evidence of a post-
service clinical examination of the veteran's inner ears or 
imbalance symptoms by any medical provider.   Finally, the 
Board concludes that the veteran's statements of current 
symptoms that are of service origin are not credible because 
there is no record that he reported the symptoms to his 
physician when he had the opportunity to do so.  An 
additional medical opinion is not necessary to decide the 
claim as there is no credible lay or medical evidence showing 
that any currently existing inner ear or imbalance disability 
is related to the condition noted in service.  38 C.F.R. 
§ 3.159 (c) (4).  

The weight of the credible evidence demonstrates that the 
veteran's does not have a diagnosed inner ear or imbalanced 
disability.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

1.  Service connection for an anxiety disorder and depression 
is denied. 

2.  Service connection for a right knee disorder is denied. 

3.  Service connection for a left knee disorder is denied. 

4.  Service connection for vertigo and nausea from an inner 
ear disorder is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


